                Case 3:21-cr-00239-JD Document 17 Filed 08/16/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOHIT GOURISARIA (CABN 320754)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7063
 7        FAX: (415) 436-7234
          mohit.gourisaria@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NO. CR 21-239 JD
                                                     )
14           Plaintiff,                              )   STIPULATION TO CONTINUE CHANGE OF
                                                     )   PLEA AND TO EXCLUDE TIME AND
15      v.                                           )   [PROPOSED] ORDER
                                                     )
16   DERYL MORSE,                                    )
                                                     )
17           Defendant.                              )
                                                     )
18
19           The above-captioned matter is set for a change of plea on August 30, 2021. Because defense
20 needs additional time to review discovery and to prepare, the parties jointly request that the change of

21 plea be rescheduled for September 20, 2021.

22           Further, the parties stipulate that time should be excluded from August 30, 2021 through
23 September 20, 2021 so that defense counsel may continue to prepare, including by reviewing the

24 discovery already produced. The parties stipulate and agree that excluding this time will allow for the

25 effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and

26 agree that the ends of justice served by excluding the time from August 30, 2021 through September 20,

27 2021 from computation under the Speedy Trial Act outweigh the best interests of the public and the

28 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

     STIPULATION AND [PROPOSED] ORDER
     Case No. 21-239 JD
               Case 3:21-cr-00239-JD Document 17 Filed 08/16/21 Page 2 of 2




 1          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 2 counsel for the defendant to file this stipulation and proposed order.

 3

 4          IT IS SO STIPULATED.

 5 DATED: August 9, 2021                                   /s/Mohit Gourisaria          ___
                                                          MOHIT GOURISARIA
 6                                                        Assistant United States Attorney

 7
                                                           /s/ Candis Mitchell         ___
 8                                                        CANDIS MITCHELL
                                                          Assistant Federal Public Defender
 9

10

11                                           [PROPOSED] ORDER
12          The change of plea is continued until September 20, 2021.
13          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
14 Court finds that failing to exclude the time from August 30, 2021 through September 20, 2021 would

15 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

16 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

17 Court further finds that the ends of justice served by excluding the time from computation under the

18 Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore,
19 and with the consent of the parties, IT IS HEREBY ORDERED that the time from August 30, 2021

20 through September 20, 2021 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C.

21 § 3161(h)(7)(A), (B)(iv).

22          IT IS SO ORDERED.
23

24 DATED: ___________________
           August 16, 2021                                       ___________________________
                                                                 HON. JAMES DONATO
25                                                               United States District Judge
26

27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. 21-239 JD
